         Case 8:20-cv-00867-PWG Document 40 Filed 08/06/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

 PATI SPRINGMEYER, an individual and
 Nevada Resident, and JOE LOPEZ, an
 individual and California Resident, on behalf
 of themselves and all others similarly
 situated,

        Plaintiffs,                                 Case No. 8:20-cv-00867-PWG

        v.                                          Judge Paul W. Grimm

 MARRIOTT INTERNATIONAL, INC., a
 Montgomery County, Maryland Resident,
        Defendant.




                         DEFENDANT’S MOTION TO DISMISS
                      PLAINTIFFS’ FIRST AMENDED COMPLAINT



       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, defendant

Marriott International, Inc. asks that the Court enter an order dismissing Plaintiffs’ Amended Class

Action Complaint. A brief in support of this motion is submitted herewith.


Dated: August 6, 2020


 Paul B. Rietema (pro hac vice)                    /s/ David W. DeBruin
 Jenner & Block LLP                                David W. DeBruin (Bar No. 07757)
 353 N. Clark St.                                  Lindsay C. Harrison (pro hac vice)
 Chicago, Illinois 60654                           Zachary C. Schauf (pro hac vice)
 Telephone: (312) 840-7208                         Jenner & Block LLP
 Facsimile: (312) 840-7308                         1099 New York Ave. NW, Suite 900
 prietema@jenner.com                               Washington, DC 20001
Case 8:20-cv-00867-PWG Document 40 Filed 08/06/20 Page 2 of 3



                                  Telephone: (202) 639-6865
                                  Facsimile: (202) 639-6066
                                  ddebruin@jenner.com
                                  lharrison@jenner.com
                                  zschauf@jenner.com

                                  Attorneys for Defendant




                              2
         Case 8:20-cv-00867-PWG Document 40 Filed 08/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, the foregoing, with exhibits thereto, was filed with

the Clerk of Court using CM/ECF, which will send notification to the registered attorneys of record

that the document has been filed and is available for viewing and downloading.

                                                                    /s/ David W. DeBruin
                                                                    Attorney for defendant
